      Case 2:19-cv-11628-CJB-DMD Document 1 Filed 07/11/19 Page 1 of 10



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

MARK WIGHTMAN, D.D.S., COURTNEY
WIGHTMAN, D.D.S. AND           *                    CIVIL ACTION NO.:
WIGHTMAN FAMILY DENTAL, L.L.C. *
                               *                    JUDGE:
                               *
vs.                            *                    SECTION:
                               *
                               *                    MAGISTRATE:
AMERITAS LIFE INSURANCE CORP. *
AND DENTEMAX, L.L.C.           *
                Defendants     *

                                 COMPLAINT FOR DAMAGES




       The Complaint of MARK WIGHTMAN, D.D.S. COURTNEY WIGHTMAN, D.D.S.

and WIGHTMAN FAMILY DENTAL, LLC, with respect represent that:

                                           PARTIES

                                               1.

       Petitioners, Mark Wightman, D.D.S., and Courtney Wightman, D.D.S, are both

persons of the full age of majority and residents of New Orleans, Louisiana and domiciled in the

Parish of Orleans, State of Louisiana.

                                               2.

       Petitioner, Wightman Family Dental, L.L.C. (hereinafter “Wightman Dental”), a

Louisiana limited liability company domiciled in Orleans Parish, State of Louisiana and

authorized to do and doing business in the State of Louisiana, with its primary office located in

St. Bernard Parish, Louisiana.

                                               3.



                                               1
      Case 2:19-cv-11628-CJB-DMD Document 1 Filed 07/11/19 Page 2 of 10



       The following parties are made defendants herein:

       a) Ameritas Life Insurance Corp. (hereinafter “Ameritas”), a foreign corporation

           authorized to do and doing business in the State of Louisiana, with its primary office

           situated in Lincoln, Nebraska; and

       b) DenteMax, L.L.C. (“DenteMax” and collectively “Defendants”), a foreign

           corporation authorized to do and doing business in the State of Louisiana, with its

           primary office situated in Southfield, Michigan.

                                 JURISDICTION AND VENUE

                                                4.

       This Court has diversity jurisdiction over this matter as the amount in controversy

exceeds the requisite statutory minimum and involves citizens of the State of Louisiana and

corporations domiciled in the States of Illinois and Michigan. Venue is proper in this court as the

Petitioners are domiciled in the State of Louisiana, and their principal place of business is 2212

Paris Road, Chalmette, Louisiana 70043.

                                               FACTS

                                                5.

       Mark Wightman, D.D.S, Courtney Wightman D.D.S and other Dentists who have worked

at Wightman Dental are health care providers under Louisiana Tile 40 (including but not limited

to La. R.S. 40:2202 and La. R.S. 40:1231.1).

                                                6.

       Ameritas and Dentemax are “Group Purchasers”, defined as:

       (a) “Entities which contract for the benefit of their insured, employees, or members

       such as insurers, self-funded organizations, Taft-Hartley trust, or employers who



                                                 2
          Case 2:19-cv-11628-CJB-DMD Document 1 Filed 07/11/19 Page 3 of 10



          establish or participate in self-funded trust or programs.

          (b) entities which serve as brokers for the formation of such contracts, including

          health   care    financiers,   third    party    administrators,   providers      or   other

          intermediaries. La. R.S. 40:2202(3)(a) and (b).

                                                   7.

          At all times material, Petitioners had one or more contractual arrangements for PPOs,

including but not limited to DenteMax. A PPO is defined as a “contractual agreement or

agreements between a provider or providers and a group purchaser or purchasers to provide for

alternative rates of payment specified in advance for a defined period of time in which the

provider agrees to accept these alternative rates of payment offered by the group purchasers to

their members whenever a member chooses to use its services...” La. R.S. 40:2202(5)(a) and

(a)(i).

                                                   8.

          Beginning in year 2012, Petitioners’ patients presented Ameritas benefit cards at times of

service. The fronts of these patient benefit cards indicate Ameritas as the group purchaser or

PPO. However, after services were performed Petitioners were paid an alternate rate not

specified by Ameritas and as published on its members benefit cards which is required by law.

Instead, the reimbursement rates utilized by Ameritas were reduced rates through DenteMax.

                                                   9.

          After examination of Ameritas explanation of benefits (EOBs), Petitioners found

numerous instances in which Ameritas EOB reflected DenteMax’s contracted PPO pricing rates

and not the pricing rates originally specified on Ameritas’ cards at the time of service.

                                                   10.




                                                    3
        Case 2:19-cv-11628-CJB-DMD Document 1 Filed 07/11/19 Page 4 of 10



        In all instances, Ameritas did not use proper cards and DenteMax did not issue member

cards or notify Petitioners in advance that alternative rate would be paid for patient services

performed, in direct violation of La. R.S. 40:2203.1

                                               11.

        In 2018, Petitioners submitted a written request to Ameritas concerning their claims for

losses for dental service fees provided in behalf of Ameritas and its member patients and

outlined the specific unlawful acts and omissions of Ameritas in violation of LA R.S. 40:2203.1.

                                               12.

        Ameritas issued a written response dated October 24, 2018, claiming not to be a “group

purchaser” under Louisiana law, and in any event it had complied with the law since Petitioners

were aware or made aware of the Ameritas-DenteMax leasing arrangement commencing in

2012.

                                               13.

        Ameritas has “leased” a PPO rate from DenteMax and/or engaged in a “silent PPO”

which is prohibited under LA R.S. 44:2203.1. This Statue in relevant part states as follows:

        B. A preferred provider organization's alternative rates of payment

        shall not be enforceable or binding upon any provider unless such

        organization is clearly identified on the benefit card issued by the group

        purchaser or other entity accessing a group purchaser's contractual

        agreement or agreements and presented to the participating provider when

        medical care is provided. When more than one preferred provider

        organization is shown on the benefit card of a group purchaser or other




                                                4
      Case 2:19-cv-11628-CJB-DMD Document 1 Filed 07/11/19 Page 5 of 10



       entity, the applicable contractual agreement that shall be binding on a

       provider shall be determined as follows:

       (1) The first preferred provider organization domiciled in this state,

       listed on the benefit card, beginning on the front of the card, reading from

       left to right, line by line, from top to bottom, that is applicable to a provider

       on the date medical care is rendered, shall establish the contractual

       agreement for payment that shall apply.

                                              FAULT

                                                 14.

       LA R.S. 44:2203.1 prohibits the acts and omissions of Ameritas in failing to pay

Petitioners the proper reimbursement rate identified on its members benefit cards for services

provided and instead, Ameritas has contracted with DenteMax and Petitioners have been

reimbursed an alternative rate without any prior notification simply because Ameritas has chosen

to secretly contract with DenteMax.

                                                 15.


       The deliberate actions of Defendants are violative of Louisiana Law and have resulted in

financial losses along with losses of other tangible benefits to Petitioners.


                                                 16.


       These losses by Petitioners jeopardize the quality of care received by patients, and the

ability of health care providers to maintain, update, and expand their facilities to serve their

patients and communities and to meet federal and state standards and regulations.




                                                  5
      Case 2:19-cv-11628-CJB-DMD Document 1 Filed 07/11/19 Page 6 of 10



                                               17.


        The deliberate actions of Defendants violate the clear legislative concern when creating

the Health Care Control law, La. RS: 40:2201. Defendants’ actions have resulted in an unlawful

windfall for Defendants at the direct expense of Petitioners, in clear violation of LA R.S.

40:2203.1.


                                               18.

       Petitioners consider the actions of Defendants to be an ongoing breach and continued

violation of LA R.S. 40:2203.1.



                                               19.

       Petitioners also contend that they are entitled to recover additional reimbursement funds,

in addition to the statutory penalties and damages provision of LA R.S. 40:2203.1(G), because

Defendants failed to disclose certain information on member benefit cards at the times of service.

                                    BEACH OF CONTRACT

                                               20.

       Ameritas and DenteMax’s practice of leasing the contracted rates of P.P.Os without any

prior notification to providers, (by either member benefit cards or advance written notice), causes

any agreement and/or contract to be null and void because the leased rates utilized by Ameritas

are not its published rates as specified on the members benefit cards and DenteMax failed to

notify Pettioners with at least 30 day notice or issue cards to patients. These actions violate the

Petitioners’ provider agreements with DenteMax for the period of 2012 through 2016.




                                                6
      Case 2:19-cv-11628-CJB-DMD Document 1 Filed 07/11/19 Page 7 of 10



                                                21.

       A contract is a legal obligation whereby one party is bound to render a performance to

another; it has the effect of law for the parties, and thus its provisions are enforced, as written,

with resultant liability. La C.C. arts. 1756, 1983; Jefferson Parish School Board v. Rowley Co.,

305 So. 2d 658 (La App. 4th Cir, 1974). The terms of the Provider Agreement contract are clear

and unambiguous, and entitle Petitioners to be paid a specific, agreed upon rate for services

rendered with DenteMax.

                                           DAMAGES

                                                22.

       As a result of the afore described wanton and willful disregard of the law and its

contracts, Defendants are liable unto Petitioners for repayment of all underpayments, fair market

value for all services performed and rendered, for mental anguish, emotional distress, worry and

concern caused by wrongful reimbursement practices, loss of profits or use, out-of-pocket

expenses, as well as all other damages allowed by law, along with attorney’s fees, costs, and

expenses allowed by law.

                                                23.

       In addition, LA R.S. 40:2203.1(G) provides that “failure to comply with the provisions of

Subsection A, B, C, D or F of this Section shall subject a group purchaser to damages payable to

the provider of double the fair market value of the medical services provided…. together with

attorney fees.”




                                                 7
      Case 2:19-cv-11628-CJB-DMD Document 1 Filed 07/11/19 Page 8 of 10



                                               24.

       Petitioners’ damages will be calculated based on the penalty provisions contained in LA

R.S. 40:2203.1(G) and the total Ameritas EOBs on file with the Petitioners beginning in January

1, 2012 to present date.     Moreover, Petitioners’ damages include the total EOB’s sent to

Petitioners, regardless of insurer or PPO, paid at DenteMax rates where DenteMax did not issue

cards or notify the Petitions 30 days in advance as required by LA R.S. 40:2203.1

                                   DECLARATORY RELIEF

                                               25.

       Defendants continue to engage in unlawful billing and reimbursement attempts as more

fully outlined hereinabove. Petitioners therefore request that this Court preliminary and

permanently enjoin Defendants from engaging further in the billing and reimbursement attempts

as outlined hereinabove in addition to paying all damages due the Petitioners.

                                               26.

       Petitioners seek to have future payments for services performed with respect to patients

with Ameritas member benefit cards to be made transparently and at rates identified before

services are rendered.

                                               27.

       Ameritas and DenteMax should practice transparency in Louisiana and disclose in

advance any alternative reimbursement rates on its member benefit cards and prior to the time of

service, and Ameritas should be prohibited from then reimbursing Petitioners using a lesser

reimbursement rate silently leased from a third party after services are performed.




                                                8
    Case 2:19-cv-11628-CJB-DMD Document 1 Filed 07/11/19 Page 9 of 10




     WHEREFORE,      PETITIONERS,        MARK      WIGHTMAN           D.D.S.,   COURTNEY

WIGHMAN, D.D.S. AND WIGHTMAN FAMILY DENTAL L.L.C., PRAY THAT:

     I.    Defendants are duly cited to appear and answer this Petition and they be served

           with a copy thereof;

     II.   After due proceeded had and the lapse of all legal delays, there be judgment

     herein in favor of Petitioners, Mark Wightman D.D.S. Courtney Wightman D.D.S. and

     Wightman Family Dental L.L.C., against the defendants, Ameritas Life Insurance

     Corporation, and Dentemax L.L.C. in the form of:

           A.     A judgment declaring Defendants in violation of the laws due to its

                  practices and has breached its contract with Petitioners;

           B.     A judgment declaring that all actions at law asserted by Defendants should

                  also be deemed unenforceable and reimbursed retroactively to 2012;

           C.     A preliminary injunction and permanent injunction enjoining Defendants

                  from engaging in the practice of “leasing” a PPO when reimbursing its

                  providers;

           D.     A preliminary injunction and permanent injunction enjoining Defendants

                  from maintaining actions at law in violation of the above-mentioned

                  statutes; and

           E.     Damages, attorneys’ fees and costs as are reasonable in the premises,

                  specifically provided by LA R.S. 40:2203.1, together with legal interest

                  thereon as allowed by law until paid for all costs of these proceedings.




                                            9
      Case 2:19-cv-11628-CJB-DMD Document 1 Filed 07/11/19 Page 10 of 10



                                             Respectfully submitted,


                                             MARTZELL, BICKFORD & CENTOLA

                                             /s/ Neil F. Nazareth
                                             NEIL F. NAZARETH (#28969)
                                             SCOTT R. BICKFORD, T.A. (#1165)
                                             LAWRENCE J. CENTOLA, III (#27402)
                                             JASON Z. LANDRY (#33932)
                                             SPENCER R. DOODY (#27795)
                                             338 Lafayette Street
                                             New Orleans, LA
                                             Telephone: (504) 581-9065
                                             Facsimile: (504) 581-7635
                                             Email: nfn@mbfirm.com

                                             AND
                                             Christian N. Weiler, Bar No. 30116
                                             WEILER & REES, LLC
                                             909 Poydras Street, Suite 1250
                                             New Orleans, Louisiana 70112
                                             Telephone: (504) 524-2944
                                             Fax: (504) 524-2969
                                             Email: cweiler@wrtaxlaw.com

                                             ATTORNEYS FOR PETITIONERS


PLEASE ISSUE CITATIONS TO:

VIA LONG-ARM SERVICE:
Ameritas Life Insurance Corp., through its registered agent:
Andrea D. Snowden
5900 O Street
Lincoln, Nebraska 68510

and
Dentemax, LLC, through its Registered Agent:
Registered Agent Solutions, Inc.
3867 Plaza Tower Drive, 1st Floor
Baton Rouge, LA 70816




                                               10
